Citation Nr: 0211755	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected low back strain with disc 
disease.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain with disc disease prior to May 29, 1987.

3.  Entitlement to a rating in excess of 20 percent for low 
back strain with disc disease, at any time during the period 
from May 29, 1987, to December 26, 1991.

4.  Entitlement to an increased rating for low back strain 
with disc disease, evaluated as 40 percent disabling since 
December 26, 1991.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1987, April 1999, and July 1999 
rating decisions of the Cleveland, Ohio, Department of 
Veterans Affairs (VA), Regional Office (RO).

In December 2000, the Board remanded the claims on appeal to 
obtain additional development.  The claims remain denied; 
they have been returned for Board review.

Historically, regarding the back disability, the RO granted 
service connection for a low back disability rated as 10 
percent disabling in July 1977.  In relevant part, in May 
1987 the veteran sought an increased rating, and by confirmed 
rating decision dated in June 1987 the assigned rating was 
confirmed and continued.  The veteran appealed.  By rating 
action dated in March 1989, the RO, effectuating a February 
1989 hearing officer's decision, increased the rating to 20 
percent, effective May 29, 1987.  In the notification letter, 
the RO wrote "[t]his award had been made without appellate 
review.  We feel that all the benefits you sought have been 
granted.  No further action will be taken on your substantive 
appeal as it is considered withdrawn."  The matter was not 
transferred to the Board.  In light of the absence of written 
withdrawal from the veteran and in accordance with AB v. 
Brown, the issue of entitlement to an increased rating for a 
low back disability has remained on appeal since June 1987.  
AB v. Brown, 6 Vet. App. 35 (1993).  By a subsequent rating 
action in November 1996, the 20 percent rating for the 
service-connected low back disability was increased to 40 
percent, effective December 26, 1991.

The Board also notes that the veteran's claim for vocational 
rehabilitation benefits was denied by the RO in June 1991.  
It appears from the record that the veteran intended to 
appeal that determination.  In addition, correspondence 
between the RO and the veteran's attorney in November and 
December 1996 reflects an agreement regarding the appellate 
status of the vocational rehabilitation claim.  The matter is 
referred to the RO for any appropriate action.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability will be addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran's major depression is related to the service-
connected low back strain with disc disease.

3.  Prior to May 29, 1987, the low back disability was 
productive of no more than slight limitation of motion with 
complaints of pain. 

4.  From May 29, 1987, to December 26, 1991, the low back 
disability was manifested by no more than moderate limitation 
of motion with degenerative joint disease and pain.   

5.  Since December 26, 1991, the veteran's low back strain 
with disc disease has been shown to be manifested by no more 
than severe limitation of motion with pain and radiation, 
without demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.


CONCLUSIONS OF LAW

1.  Major depression is proximately due to the service-
connected low back strain with disc disease.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The criteria for a rating in excess of 10 percent for low 
back strain with disc disease, prior to May 29, 1987, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability from May 29, 1987, to 
December 26, 1991, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).   

4.  The criteria for a rating in excess of 40 percent for 
service-connected low back disability since December 26, 
1991, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.59, 4.71a, Diagnostic Codes 5293 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  VA rating decisions apprised the veteran of the 
reasons and bases for the VA decisions.  Statements of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's attorney 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  The 
veteran has not indicated that there is any additional 
private treatment reports that could be obtained.  The 
veteran has been afforded a VA examination in relation to the 
status of disabilities at issue.  In December 2000, the Board 
remanded the matters at issue to obtain additional 
development.  Review of the record shows that the RO has 
substantially complied with the Board's requested 
development.  The Board is cognizant of the attorney's 
arguments presented in July 2002, maintaining that the RO 
failed to comply with the mandates of the remand.  The 
attorney argues that instead of scheduling the veteran for a 
new examination, medical opinions from physicians who had 
previously examined the veteran should have been obtained.  
In this regard, and as previously noted, the Board finds that 
the RO substantially complied with the Board's remand 
requests.  The contemporaneous VA examination reports 
adequately detail the veteran's medical history and 
subjective complaints.  The reports also detail specific 
clinical findings, render pertinent diagnoses, and medical 
assessments.  More importantly, there is no evidence 
suggesting that any examiner has directed bias towards the 
veteran.  It is also noted that the veteran has submitted 
evidence to support his claims and his outpatient treatment 
reports have been received.  The duty to assist has been 
fulfilled and the record is sufficient to equitably decide 
the veteran's claims.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


Service Connection

The veteran avers that because of pain and functional 
impairment attributable to his service-connected low back 
disability, he developed a depressive disorder.  Thus, it is 
contended that service connection is warranted.

VA regulation provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  "Disability" refers to 
impairment of earning capacity, and such definition mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Id.

To establish a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disorder, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought.  See Jones v. Brown, 
7 Vet. App. 134 (1994).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

It is acknowledged that a current diagnosis of major 
depression is of record and that service connection for a low 
back disorder, currently rated as 40 percent disabling is in 
effect.  Thus, the crux of the ultimate disposition in this 
claim rests upon whether there is evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected low back disorder and the major depression 
for which secondary service connection is sought.  

The Board is cognizant of the negative evidence of record.  
The service medical records as well as VA and non-VA medical 
reports dated before late-1984 are silent with regard to 
depression or any other mental or personality disorder.  

A VA outpatient treatment report dated in November 1984 
records a diagnosis of antisocial personality and chronic low 
back pain but does not attribute the veteran's mental 
disorder to the service-connected disability.

VA examination conducted in February 1986 reflects that the 
veteran reportedly felt depressed "off and on" for the past 
4 to 5 years.  The veteran indicated that he worked as a 
roofer, but was unable to perform his job since he was struck 
by a motor vehicle in 1984.  After examination in February 
1986, the examiner noted that the veteran was competent and 
showed no undue emotional reaction.  

VA examination, hospital, and outpatient treatment reports 
dated from 1987 to 1996 also do not attribute the veteran's 
depression disorder to the service-connected low back 
disability.  Rather, the reports continually show that the 
veteran either received treatment for or was hospitalized for 
alcohol abuse, sobriety problems, and substance abuse.  The 
diagnosis was adjustment disorder with mixed disturbance 
emotional conduct.  The reports do not attribute the 
veteran's problems to his service-connected low back 
disability.  Specifically, a VA outpatient treatment report 
dated in July 1992 shows that the veteran was frustrated due 
to the loss of his son, and in March 1993 it was reported 
that his unemployment and lack of income was a source of 
stress.  In May 1996, mental status examination was normal, 
and alcohol abuse was noted. 

Of record are several medical opinions maintaining that the 
veteran's depression is not related to the service-connected 
low back disability.  After VA mental examination in January 
2000, the psychiatrist stated that the veteran met the 
criteria for depression, but the major depression, recurrent, 
was probably exacerbated throughout the veteran's life by his 
various social stressors including his drug and alcohol 
abuse, as well as various medical conditions.  In January 
2000, the VA orthopedic examiner opined that there was no 
evidence in the record to support the contention that the 
veteran suffered from a clinical depression caused by his 
back problems.  Rather, it appeared that his difficulty in 
dealing with his back problems stemmed from his basic 
personality structure and way of dealing with problems.  
Moreover, in April 2001, after an extensive, detailed review 
of the claims folder, when addressing whether the veteran's 
back disorder is related to the history of back injury, the 
VA mental examiner acknowledged that it was a difficult 
determination, as the veteran's disorder was based purely on 
subjective statements although symptomatology was present.  
The examiner, however, stated that it could not be 
confidently stated that the veteran's depression is at least 
as likely as not related to his back pain.  Additionally, in 
an April 2001 addendum, the examiner noted that when examined 
in January 2000, the veteran reported that while he had had 
depression since service, he was doing fine until the car 
accident in 1984, and it was noted that the record shows that 
the veteran was involved in another accident in August 1978.

However, the Board is also cognizant of the positive evidence 
in support of the veteran's claim.  VA examination conducted 
in July 1998 was positive for significant depression 
symptoms, although reference to the low back disability was 
not made.  At his personal hearing in August 1998, the 
veteran testified that symptoms associated with his low back 
disability caused depression, as it interfered with daily 
activities.  Additionally, in August 1999 a private physician 
stated that the veteran's chronic low back pain caused 
significant depression.  The physician stated that the 
veteran's activities were greatly limited due to his chronic 
and severe low back pain and that this caused his depression.  
Also of record is a January 2001 progress note and addendum 
attributing the veteran's depression to his low back pain.  
In the addendum, it was noted that the veteran's pain was 
well controlled and he received Paxil and Methadone.  It was 
also reported that while both were being prescribed to 
address his spinal pain, there is a mood depression which is 
related to the chronic pain caused by his spinal condition 
and this is stabilized as well.

More importantly, the veteran underwent a psychological 
evaluation in July 2001.  At that time, the private 
psychologist noted that he had reviewed the medical opinions 
of record as well as the Board's December 2000 remand.  The 
psychologist then reviewed the veteran's history and examined 
him.  In summary and conclusion, the psychologist, in part, 
reasoned that back pain often runs a recurrent course that is 
neither acute nor chronic in the traditional sense of those 
terms.  He reported that the veteran has had attacks.  The 
attacks caused him to lose work.  He became depressed.  He 
used alcohol to cope with his depression.  His depression 
deepened.  He attempted suicide.  He tried to work again.  He 
was marginally successful.  As a consequence of his being 
fired and having pain, he drank more.  The psychologist found 
as a result of the review of the literature, along with the 
review of the medical information, specifically regarding the 
veteran's various psychiatric evaluations, the veteran's 
depression is more likely than not secondary to his initial 
service-connected back injury.  He noted major depression, 
recurrent, and that the veteran's depression was within a 
reasonable degree of psychological certainty directly related 
to the service-connected back injury in 1976.  

Given the approximate balance of negative and positive 
evidence regarding the question of whether there is medical 
evidence creating a nexus between the veteran's service-
connected low back disorder and major depression, the benefit 
of the doubt rule is for application.  Accordingly, when 
viewing the evidence in a light most favorable to the 
veteran, the criteria for entitlement to service connection 
for depression have been met.  The appeal is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.


Increased Evaluations

The veteran seeks an increased rating for his service-
connected low back disability.  As noted in the introduction 
section, the veteran's claim has been open since 1987, and 
during the pendency of the appeal several percentage ratings 
with different effective dates have been assigned.  In the 
interest of clarity, the Board will discuss each period 
separately.

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. §§ 4.40, 4.59.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

When evaluating the lumbar spine, the rating schedule 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome productive of mild impairment is 
rated at 10 percent, moderate impairment with recurring 
attacks is rated at 20 percent, and severe symptoms with 
recurring attacks and intermittent relief are rated 40 
percent.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 40 percent evaluation is warranted for severe sacroiliac 
injury and weakness or lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  A 20 percent evaluation is warranted for sacroiliac 
injury and weakness or lumbosacral strain with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in a standing position.  A 10 percent rating is 
warranted for characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5294, 5295. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.


Entitlement to a rating in excess of 10 percent prior to May 
29, 1987

In July 1977, the RO granted service connection for a back 
disorder, rated as 10 percent disabling under Diagnostic Code 
5295.  The veteran filed an increased rating claim in May 
1987, and in June 1987 the 10 percent rating was confirmed 
and continued.  The veteran appealed.

Review of the evidence shows that the criteria for a rating 
in excess of 10 percent prior to May 29, 1987, have not been 
met.  The medical evidence shows that the veteran's low back 
disability was not productive of moderate limitation of 
motion; moderate intervertebral disc syndrome with recurring 
attacks; or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral or 
in standing position.  

The pertinent evidence only consists of VA hospital and 
outpatient reports dated from January to June 1987.  The 
reports show that the veteran was hospitalized for unrelated 
matters, but the diagnoses included chronic low back pain.  
The reports also indicate that the veteran's inability to 
find work was directly related to his alcohol problems.  
Pertinent clinical findings were not reported.

By history, it is noted that a March 1984 Traffic Accident 
Report shows that the veteran, as a pedestrian, was struck by 
a passing motor vehicle and medical reports from the 
University Community Hospital dated from May to June 1984 
show treatment for injuries associated with that accident.  
The low back is not referenced.  VA treatment reports in 
November 1984 note chronic low back pain, but no pertinent 
clinical findings were reported.  

VA examination report dated in February 1986 reflects that 
the veteran's back had no deformity, redness, or tenderness.  
Range of motion studies showed no more than slight 
impairment.  Forward flexion was of 108 degrees with backward 
flexion of 28 degrees, and lateral flexion on the right of 35 
degrees and 25 degrees on the left.  X-rays revealed 
hypertrophic changes involving the lumbar vertebrae. 

Given the absence of any pathological findings demonstrating 
moderate limitation of motion, even with consideration of 
additional functional loss due to pain; lumbosacral strain 
with muscle spasm on extreme forward bending or loss of 
lateral spine motion; or moderate intervertebral disc 
syndrome with recurring attacks and intermittent relief, the 
preponderance of the evidence weighs against the veteran's 
claim.  An increased rating in excess of 10 percent for this 
period is not warranted.

Entitlement to a rating in excess of 20 percent from May 29, 
1987, through December 26, 1991

At his personal hearing held in October 1988, the veteran 
testified that he had back pain with muscle spasms and that 
he was hospitalized in August for treatment of those 
symptoms.  The veteran also testified that he could not sit 
or stand for prolonged periods of time, and as a result of 
his disability, he was employed off and on.  He worked as a 
roofer.  The veteran also reportedly took Motrin and anti-
inflammatory medication to alleviate symptoms.

In spite of the veteran's testimony, clinical findings during 
this period show that his disability picture warrants no more 
than a 20 percent rating.  There is no evidence of severe 
limitation of motion or severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  The evidence 
also does not show lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.

On VA examination in October 1988, the veteran had a normal 
gait and dressed and undressed without difficulty.  No 
abnormal spinal curves were observed.  Range of motion 
studies showed forward bending of 90 degrees, backward 
bending of 10 degrees, and lateral bending of 40 degrees, 
bilaterally.  Reflexes were equal and active bilaterally 
although paraspinal muscles were tight.  X-rays showed loss 
of the physiologic lordosis; otherwise, no abnormality was 
seen.  The diagnosis was lumbar strain, chronic.

On VA orthopedic examination in December 1991, tightness over 
the paraspinal muscles was noted, but the veteran could flex 
to 90 degrees, extend to 10 degrees, and laterally flex to 45 
degrees, bilaterally.  The diagnosis was degenerative disc 
disease, lumbar spine, and lumbosacral strain, chronic.  
Additionally, VA neurological examination was essentially 
normal.  Findings showed excellent strength without focal 
fasciculation, tenderness, or atrophy; the toes moved 
downward towards plantar stimulation; and deep tendon 
reflexes were symmetrical without an abnormal response.  X-
rays were normal.  The diagnoses were the neurological 
examination was otherwise within normal limits and "lumbar 
strain" which means that the condition is neurologically 
consistent without evidence of radiculopathy.  

In light of the aforementioned, the evidence shows that no 
more than a 20 percent rating is warranted for this time 
period.  As illustrated above, objective findings show no 
evidence of severe limitation of motion or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, even with consideration of additional 
functional impairment due to pain.  The evidence also does 
not show lumbosacral strain with listing of whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above-noted 
manifestations with abnormal mobility on forced motion.  The 
preponderance of the evidence weighs against the assignment 
of a rating in excess of 20 percent during this time period.

Entitlement to a rating in excess of 40 percent since 
December 26, 1991

The criteria for a current rating in excess of 40 percent 
have not been met.  Under Diagnostic Codes 5292 and 5295, the 
maximum percentage rating has already been assigned; thus, a 
higher rating cannot be assigned when considering those 
provisions.  However, Diagnostic Code 5293 provides a 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Review of the evidence for the time period at issue fails to 
show that the veteran's service-connected low back disability 
picture more nearly approximates the criteria for a 60 
percent rating.  While at VA orthopedic examination in 
January 1992 some tightness over the paraspinal muscle was 
noted, examination revealed a normal gait; the veteran 
dressed and undressed without difficulty; and the veteran 
could flex to 90 degrees, extend to 10 degrees, and laterally 
flex to 45 degrees, bilaterally.  The diagnoses were 
degenerative disc disease, lumbar, and lumbosacral strain, 
chronic.

VA outpatient treatment reports dated from November 1990 to 
August 1994 show complaints of low back pain with stiffness.  
The reports document diagnoses of chronic low back pain 
secondary to mild disc disease, and history of chronic low 
back pain with radiation to the buttocks, bilaterally.  The 
reports also show that the veteran received treatment at the 
pain clinic, including lumbar epidural steroid series.  
Although the veteran received treatment for pain, there is no 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

VA general examination in May 1996 reflects the veteran was 
reportedly unemployed due to complaints which included low 
back pain.  However, examination of the back showed no 
postural deformity of the back.  Flexion was to 90 degrees 
with extension to 25 degrees, lateral flexion to 25 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally.  
Moreover, while the veteran complained of pain across the 
lumbar area on movement, there was no evidence of 
neurological involvement.  Although the right patellar reflex 
was 2+ and the left patellar reflex was 3+, the examiner 
noted that the veteran's right knee had been operated on.  
Further, motor examination revealed normal bulk, tone, and 
that strength was grossly 5/5 throughout.  The diagnoses 
included history of chronic lumbosacral strain and probable 
degenerative disc disease. 

In May 1996, despite the veteran's complaints of numbness and 
pain with radiation to the right leg and hips, VA 
neurological examination was noted to be normal.  Motor 
strength was 5/5; tone was within normal limits; rapid 
alternating movements were normal; pronator drift was 
negative; there was no evidence of atrophy or fasciculation; 
all muscles were very well developed under the skin; deep 
tendon reflexes were 2/4 throughout and bilaterally 
symmetrical; and toes were downgoing, bilaterally.  On 
sensory examination, there was no deficit to either pinprick 
or light touch.  In the diagnostic impression, the examiner 
found that the veteran did not have neurological impairment.  
There was no radiologic evidence of any damage to the spine, 
other than of mild discogenic disease.  

At his hearing in October 1996, the veteran testified that he 
had not worked full-time since 1989.  He was fired for 
drinking while on the job.  The veteran stated that he had 
increased pain of the back, which was relieved by hot baths.  
At times, he took two to three baths a day.  The veteran also 
stated that he had numbness of the legs and that he could 
only drive around for 20 minutes.  VA outpatient treatment 
reports from November 1997 to January 1998 show continued 
complaints of back pain.  Nonetheless, the veteran's clinical 
picture essentially remained the same.

On VA examination in January 1998, the veteran's spinal 
alignment was normal and no fixed abnormalities were noted.  
While paravertebral musculature was mild to moderately rigid, 
tenderness to palpation over the lumbar spine was noted and 
motions were limited due to pain, range of motion tests 
showed flexion ranging from 0 to 80 degrees with pain 
worsening at 30 degrees, extension was to 15 degrees, and 
lateral flexion was to 20 degrees, bilaterally.  
Additionally, the veteran's reflexes were symmetrical.  
Neurological examination showed that the veteran had normal 
strength of 5/5 throughout; tone and rapid alternating 
movements were within normal limits; pronator drift was 
negative; no evidence of atrophy, fasciculations, or tremor 
was noted.  Deep tendon reflexes were 2/4 of the legs and the 
toes were downgoing, bilaterally.  Sensory examination was 
normal.  Laboratory findings revealed diffuse disc bulging 
and mild facet disease at L4-L5, mild bilateral L4 foraminal 
narrowing without evidence of nerve root impingement.  
Moderate disc bulging at L5-S1 was noted as well.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with disc bulging at several levels. 

A separate VA neurological examination conducted in July 1998 
reflects that the veteran had normal strength of 5/5 
throughout; tone and rapid alternative movements were within 
normal limits; pronator drift was negative; there was no 
atrophy, fasciculation or tremor; deep tendon reflexes were 
2/4 bilaterally; and his toes were downgoing bilaterally.  
Electromyograph study was very mildly abnormal, consistent 
with mild multiple chronic light lumbosacral radiculopathy.  
The diagnosis was mild multiple chronic right lumbosacral 
radiculopathies.

On orthopedic examination in July 1998, the veteran reported 
that in 1997 he received training for a truck-driving job and 
during his training, bending and lifting exacerbated his low 
back pain.  He was not able to complete training so he quit.  
Examination revealed that the veteran had lumbosacral spinal 
tenderness and paraspinal muscle tenderness.  Range of motion 
of the spine appeared to be normal, particularly flexion.  
Neurological examination showed 5/5 of the left lower 
extremity and 5-/5 of the right lower extremity although 
decreased in motor strength of the right appeared to be 
limited secondary to pain.  It was also reported that the 
veteran's patella reflex of the right was diminished over the 
area of his previous anterior cruciate ligament surgery.  The 
veteran could walk with a normal gait, and walk on his toes 
and his heels with a normal appearing gait.  The assessment 
included back pain.  The examiner reported while the veteran 
complained of neurological symptoms; neurological examination 
did not reveal abnormalities.  

The Board also acknowledges that in August 1998 J.M.A. stated 
that the veteran had muscle spasm of the back and legs.  At 
his personal hearing in August 1998, the veteran testified 
that he had stiffness upon awakening, pain on walking, 
bending, twisting, and prolonged standing and sitting.  He 
also testified that the disability caused impairment in 
activities including driving, sexual activities, and 
shopping.  He stated that he could perform some household 
chores.  The veteran also testified that he was last employed 
in 1991.  At that time he worked as a housekeeper but quit 
because of pain.  He also testified that he had received a 
GED and training in construction, roofing.  Additionally, in 
August 1999, a private physician stated that the veteran's 
activities were greatly limited due to his chronic and severe 
low back pain.

However, the probative clinical data still fails to show 
increased impairment so as to warrant the assignment of a 
rating in excess of 40 percent.  While VA treatment reports 
dated in August 1998 show treatment for chronic low back pain 
with chronic pain syndrome, the reports do not document 
symptoms analogous to pronounced intervertebral disc 
syndrome.

On VA examination of the spine in January 2000, the examiner 
indicated that the veteran's claims file had been reviewed.  
The examiner also reviewed the veteran's subjective 
complaints of pain with radiation to the hips, right worse 
than left, stiffness, and flare-ups, occurring every 3 to 4 
weeks.  However, on physical examination, although the 
veteran initially exhibited signs of stiffness, the examiner 
noted that after examination the veteran moved easily and 
without stiffness.  Range of motion showed flexion to 100 
degrees to active motion and 140 degrees to passive motion.  
Lateral bending was to 10 degrees active and 40 degrees 
passive, bilaterally.  No muscle spasm of the back, 
tenderness to palpation, postural abnormalities, or fixed 
deformity was noted.  It was reported that neurological 
examination since August 1998 had remained unchanged.  Muscle 
strength remained 5/5 throughout; tone and rapid alternating 
movements were within normal limits; pronator drift was 
negative; there was no atrophy, fasciculation, or tremor; 
deep tendon reflexes were 2/4; Romberg test was negative; and 
tandem gait was unremarkable.  Lumbar spine x-rays showed 
minimal anterior spurs at most levels and slight suspicion of 
spondylolisthesis of L5, as compared with x-rays in August 
1998 showing mild multilevel degenerative disease with no 
evidence of subluxation.  The diagnosis was chronic 
lumbosacral strain, exacerbated by physical inactivity and 
deconditioning.  

VA outpatient treatment reports dated from January 1998 
through March 2001 show continued treatment for low back pain 
and suggest increased impairment of the low back.  In the 
medical reports, diagnoses made include chronic back pain 
with chronic multiple radiculopathies.  A clinical report 
dated in March 2000 records the veteran's history of chronic 
intermittent severe low back pain and March and April 2000 
magnetic resonance imaging reports, in part, show diffuse 
disc bulging at L4-5 associated with moderate bilateral 
facet; disease producing mild to moderate right and mild left 
L4 foraminal stenosis; small central L5-S1 disc protrusion, 
which abuts but does not significantly compress the thecal 
sac; and mild bilateral L5 narrowing.  Also, included within 
the reports is a May 2000 medical report from Dr. Kaya noting 
that the veteran had persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, other neurological findings appropriate to site 
of disease; and that the veteran experienced little 
intermittent relief.  A separate May 2000 clinical entry 
shows on examination the veteran had spasm of the lumbar 
muscles, right greater than left; negative straight leg 
raising; no muscle wasting; and right ankle jerk was 1+ and 
2+ on the left.  The diagnosis was lumbar disc disease with 
right sciatica with chronic pain syndrome.  A progress note 
signed January 17, 2001, documents tenderness over the 
paraspinal muscles; diminished range of motion but able to 
walk on toes and heels; straight leg raising was negative, 
bilaterally; and motor examination was 5/5 throughout.  Deep 
tendon reflexes were 2+ and sensory examination appeared 
intact.  The assessment was chronic low back pain, chronic L4 
radiculopathy and depression.  Finally, in a January 28, 
2001, progress note, a VA physician noted that the veteran 
was permanently disabled from his most recent full-time 
employment as a roofer and that the pain reportedly disrupted 
attempts at vocational rehabilitation.

However, when examined in April 2001, the clinical findings 
did not substantiate the indications of increased impairment.  
As a side, it is noted that on VA mental examination in April 
2001, the veteran reported that he last worked full-time as a 
roofer in 1989 and part-time as a housekeeper in 1991.  He 
reported that the job ended because he did not list prior 
misdemeanors.  The examiner then noted that review of the 
claims file showed that in January 2000 the veteran worked 
"as a roofer until three years ago"; a July 1998 report 
indicates that he had not worked since 1992; and a February 
2000 general psychiatric admission interview indicated that 
he had worked from 1990 to 1997 self-employed as a roofer and 
house painter, but he stopped working because of pain.  It 
was also reported that the veteran stated that from 1985 to 
1988 he was involved in rehabilitation programs; and he could 
not work because of difficulty with his back.  

On physical examination and after reviewing the veteran's 
claims file in meticulous detail, the examiner stated that 
the veteran's physical condition had improved.  The spine was 
not painful to touch or painful on motion.  The veteran was 
limited by pain during flare-ups and repeated use, but there 
was no objective evidence of painful motion, spasm, weakness, 
or tenderness.  There was no postural abnormality or fixed 
deformity either.  Musculature of the back was normal to 
visual inspection and to palpation although extensive 
scarring was observed.  The veteran had 5/5 strength 
throughout; tone and rapid alternating movements were within 
normal limits; pronator drift was negative; there was no 
atrophy, fasciculation or tremor; and deep tendon reflexes 
were 2/4 throughout and were bilaterally symmetrical.  Toes 
were downgoing, bilaterally, and sensory testing revealed  a 
normal light touch, vibration, and double simultaneous 
extinction.  While decreased pinprick in the L4 dermatome 
bilaterally was noted, the veteran's gait was unremarkable, 
and he could rise to his toes and heels without difficulty.  
Romberg was normal and tandem gait was unremarkable.  The 
examiner reported there was no muscle wasting or atrophy.  
Active and passive range of motion were identical.  Flexion 
was 120 degrees, extension was 20 degrees to active range of 
motion and 40 degrees to passive, and lateral bending was 35 
degrees on the left and 40 degrees on the right.  X-rays 
showed multilevel marginal vertebral spurring in the lower 
thoracic and lumbar spine that was unchanged.  There was 
hypertrophic facet arthrosis from L4 through S1, which was 
unchanged.  The examiner noted chronic lumbosacral strain, 
and objective evidence of lumbosacral degenerative disc and 
joint disease and chronic L4 radiculopathy that was 
associated with clinical findings of only minimally decreased 
sensation.  

Regarding Dr. Kaya's opinion, the examiner noted that the 
physician did not elaborate with evidence as to why he 
responded as he did with the exception of detailing the 
veteran's pain medicine usage.  The examiner stated after an 
extensive neurological history and physical, and speaking 
from his professional position as a board-certified 
neurologist, the veteran does not have persistent symptoms 
compatible with sciatic neuropathy with characteristic gait 
and muscle spasm.  Although the veteran reported decreased 
sensation on examination, he did not have neurological 
findings appropriate to the site of the disease.  The 
examiner added that his findings were consistent with the 
evidence of record.  

A VA progress note dated July 2001 shows follow-up treatment 
for low back pain.  The veteran reported that he had done 
well until a week ago, but after he worked in the yard, he 
started to have pain of the thighs, bilaterally.  He 
reportedly had constant back pain, which had worsened.  He 
stated that his pain used to be rated as 6 through 8 (on a 
scale of 1 through 10), but now he rated it as being an 8 
despite being on Methadone.  The veteran also described 
having a constant burning sensation of his right low back, 
which had been intermittent in the past.  The veteran stated 
that he walks around more, but lately this has been limited 
due to pain.  Objective evaluation showed forward flexion to 
20-centimeters from fingertip to the floor and lateral 
rotation was within normal limits with pain on left lateral 
rotation.  Findings revealed tenderness on paraspinal muscle 
L4-L5 level, right greater than left; negative straight leg 
raising; motor testing which was 5/5 throughout; and that the 
veteran had decreased sensation on the left through on L4 
dermatomal level B and on the lateral aspect of the thighs.  
Muscle reflexes were 2+ for the bilateral lower extremities 
and antalgic gait on the right.  Acute exacerbation of 
chronic low back pain and chronic L4 radiculopathy, among 
other things, were noted.  

On follow-up visit in August 2001, the veteran complained of 
increased pain, although he had been placed on methadone.  
The veteran reported that his pain had improved, while he 
took pain medication.  It was then noted that his pain had 
been rising steadily over the past week.  The veteran 
reported that he had been cutting his grass on his lawn 
regularly, and his back had been hurting more.  He stated 
that he tried to pace himself and he divided his yard into 
sections, working only 1 section a day.  The veteran reported 
that he could barely walk after he had cut his grass.  The 
veteran rated his pain as 6 on a scale of 1 through 10 on a 
good day, increased to 8 on a bad day.  He also stated that 
he had used 12 tablets of Percocet sparingly over the past 
month.  The veteran also reportedly had a lot of muscle 
spasms.  Objective findings revealed tenderness over the 
paraspinal muscles L5, on the right; manual muscle test was 
5/5 throughout; muscle stretch reflexes were 2+ throughout; 
and straight leg raises were negative.  The assessment was 
chronic low back pain, chronic L4 radiculopathy, with 
increasing low back pain despite the current regimen.

In light of the above-discussed evidence, the veteran's 
service-connected disability picture does not more nearly 
approximate the criteria for an increased rating.  Even when 
considering the veteran's complaints of pain in conjunction 
with reported functional limitation, the veteran's disability 
picture overall is not productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

From 1991 to early-2000, there is no evidence indicating 
pronounced intervertebral disc syndrome with persistent 
neurological symptoms, muscle spasm, or absent ankle jerk.  
While a May 2000 VA outpatient treatment report and May 2000 
notation from Dr. Kaya indicate that the veteran exhibited 
the requisite symptoms for an increased rating, the medical 
evidence overall does not support this conclusion.  VA 
examinations in January 2000 and April 2001 were conducted 
after examination of the veteran and a complete review of the 
claims file.  The clinical findings in those reports, by 
history and currently, are consistent with the overall 
pathological evidence of record showing severe limitation 
with pain without muscle spasm, absent ankle reflexes, or 
other neurological findings appropriate to the site of the 
diseased disc.  Further, while progress notes dated in July 
and August 2001 show continued treatment for pain and in 
August 2001 notes that the veteran complained of increased 
pain after mowing the lawn and gave a history of having a lot 
of muscle spasms, even at that time, objective findings 
overall do not demonstrate that the veteran's disability 
picture had increased in severity.  While objective 
evaluation revealed positive evidence of tenderness of the 
paraspinal muscles and an antalgic gait on the right, 
objective findings showed that the veteran had 5/5 strength 
throughout; that straight leg raising tests were negative; 
and that his reflexes were 2+ throughout.  Despite the 
veteran's complaints and even when considering the mandates 
of DeLuca, the veteran's clinical picture is not synonymous 
with pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

Thus, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim, and an increased rating 
in excess of 40 percent during this period is not warranted.  

Extraschedular consideration

Additionally, extraschedular consideration is not warranted 
for any of the above-discussed periods.  The evidence does 
not establish that the veteran's low back disability causes 
marked interference with employment or frequent 
hospitalization so as to render the application of the 
regular rating criteria impractical.  While the veteran 
maintains that his low back disability interferes with 
employment, the evidence shows that the veteran has been 
unemployed due to alcohol abuse and because he stopped 
working voluntarily.  Further, while in January 2001 a VA 
examiner stated that the veteran could not work as a roofer 
because of his disability, the Board finds that when 
reviewing the objective clinical data and applicable rating 
criteria, the veteran's occupational impairment is adequately 
contemplated in the assigned 40 percent rating.  Accordingly, 
further consideration in this regard is warranted. 


ORDER

Service connection for major depression as secondary to 
service-connected low back strain with disc disease is 
granted.

A rating in excess of 10 percent for low back strain with 
disc disease prior to May 29, 1987, is denied.

A rating in excess of 20 percent for low back strain with 
disc disease, at any time during the period from May 29, 
1987, to December 26, 1991, is denied.

A rating in excess of 40 percent for low back strain with 
disc disease, since December 26, 1991, is denied.


REMAND

As noted above, entitlement to service connection for major 
depression has been established.  The veteran also seeks 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  Since 
the severity of the veteran's major depression has not been 
assigned a disability rating, additional development is 
needed.  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the RO must initially adjudicate the veteran's 
claim and issue to the veteran a supplemental statement of 
the case.  See generally 67 Fed. Reg. 3,099-3,106 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See also Chairman's Memorandum No. 01-02-01 
(January 29, 2002).  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  If deemed appropriate, the veteran 
should be scheduled for a psychiatric 
examination to ascertain the extent of 
his depression disorder or any other 
examination deemed appropriate.  All 
findings should be recorded in detail and 
the examiner should render an opinion as 
to what effect the disability has on the 
veteran's ability to work.  Rationale for 
any conclusion reached should be 
provided.

2.  The RO should prepare a rating action 
which lists all of the veteran's service-
connected disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes and adjudicate the veteran's claim 
of entitlement to a total disability 
rating based on individual 
unemployability.  See generally 38 
C.F.R.§§ 4.15, 4.16 (2001).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

